Citation Nr: 0733858	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
September 1, 2005; in excess of 30 percent since September 1, 
2005 and prior to November 21, 2005; in excess of 50 percent 
since November 21, 2005 and prior to January 19, 2006; in 
excess of 30 percent since January 19, 2006 and prior to 
March 27, 2006; in excess of 50 percent since March 27, 2006 
and prior to August 23, 2006; and in excess of 30 percent 
since August 23, 2006 for the veteran's bilateral eye 
disability (formerly characterized as diabetic retinopathy 
with cataracts and since the November 2, 2006 rating decision 
characterized as diabetic retinopathy with blindness, right 
eye and visual impairment, cataract, diabetic macular edema, 
diabetic neovascularization of iris and glaucoma, left eye).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972 and from January 1973 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.

In January and August 2007, the Board received additional 
evidence submitted by the veteran without a waiver of RO 
consideration.  However, as the veteran's disability rating 
in question is assigned based on impairment of central visual 
acuity and impairment of field vision, the additional medical 
records received, which do not contain vision testing with 
correction, are not pertinent to the issue on appeal.   


FINDINGS OF FACT

1.  Prior to September 1, 2005, the veteran's bilateral eye 
disability was manifested by corrected visual acuity no worse 
than 20/70 in the right eye and 20/25 in the left eye.

2.  Since September 1, 2005 and prior to October 6, 2005, the 
veteran's bilateral eye disability was manifested by 
corrected visual acuity no worse than 20/60 in the right eye 
and 20/80 in the left eye.

3.  Since October 6, 2005 and prior to November 10, 2005, the 
veteran's bilateral eye disability was manifested by 
corrected visual acuity no worse than 20/100 in the right eye 
and 20/100 in the left eye.

4.  Since November 10, 2005 and prior to November 21, 2005, 
the veteran's bilateral eye disability was manifested by 
corrected visual acuity no worse than 5/200 in the right eye 
and 20/100 in the left eye.

5.  Since November 21, 2005 and prior to March 27, 2006, the 
veteran's bilateral eye disability was manifested by right 
eye blindness (with light perception only), and corrected 
visual acuity of 20/70 in the left eye.
 
6.  Since March 27, 2006 and prior to August 23, 2006, the 
veteran's bilateral eye disability was manifested by right 
eye blindness (with light perception only), and corrected 
visual acuity of 20/100 in the left eye.

7.  Since August 23, 2006, the veteran's bilateral eye 
disability was manifested by right eye blindness (with light 
perception only), and corrected visual acuity of 20/60 in the 
left eye.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2005, the criteria for a disability 
rating in excess of 10 percent for the veteran's service 
connected bilateral eye disability had not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.84a, Diagnostic Codes 6067 to 6079 (2006).

2.  Since September 1, 2005 and prior to October 6, 2005, the 
criteria for a disability rating in excess of 30 percent for 
the veteran's service connected bilateral eye disability had 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 (2006).

3.  Since October 6, 2005 and prior to November 10, 2005, the 
criteria for a disability rating of 50 percent for the 
veteran's service connected bilateral eye disability had been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067 to 6079 (2006).

4.  Since November 10, 2005 and prior to November 21, 2005, 
the criteria for a disability rating of 60 percent for the 
veteran's service connected bilateral eye disability had been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067 to 6079 (2006).

5.  Since November 21, 2005 and prior to January 19, 2006, 
the criteria for a disability rating in excess of 50 percent 
for the veteran's service connected bilateral eye disability 
had not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 
(2006).

6.  Since January 19, 2006 and prior to March 27, 2006, the 
criteria for a disability rating of 50 percent for the 
veteran's service connected bilateral eye disability had been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067 to 6079 (2006).

7.  Since March 27, 2006 and prior to August 23, 2006, the 
criteria for a disability rating of 60 percent for the 
veteran's service connected bilateral eye disability had been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067 to 6079 (2006).

8.  Since August 23, 2006, the criteria for a disability 
rating 50 percent for the veteran's service connected 
bilateral eye disability have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.84a, Diagnostic Codes 
6067 to 6079 (2006).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, scheduled the veteran for a 
VA eye examination, and issued a Supplemental Statement of 
the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's June 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in June 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   In addition, 
the June 2006 letter explained how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2006.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in February 2003, 
May 2003 and August 2006. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The August 2006 VA examination report is thorough and 
supported by treatment records in the claims file.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's diabetic retinopathy is rated under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, for impairment of central visual acuity.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
DCs 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a, Table V (2006).

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in one eye is correctable to 20/20 and vision 
in the other eye is correctable to 20/50; (3) when vision in 
one eye is correctable to 20/70 and vision in the other eye 
is correctable to 20/40; when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  C.F.R. § 4.84a, DCs 6078, 6079 (2006).
 
A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; when vision in one eye is correctable 
to 15/200 and vision in the other eye is correctable to 
20/40.  C.F.R. § 4.84a, DCs 6077, 6078 (2006).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6074, 6076, 
6077, 6078 (2006).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, DCs 6073, 6076 
(2006).

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively. 38 C.F.R. 4.84a, 
DCs 6065, 6069, 6076, 6078 (2006).

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively. 38 C.F.R. 
4.84a, DCs 6065, 6069, 6073, 6076 (2006).

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye. 38 C.F.R. 4.84, DCs 6064, 6068, 6072, 6075 (2006).

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes. 38 C.F.R. § 4.84, DCs 6061, 6062, 6063, 
6067, and 6071 (2006).

a.	Period prior to September 1, 2005

For the period prior to September 1, 2005, the veteran's 
service-connected diabetic retinopathy has been evaluated as 
10 percent disabling.  

Medical records include the following corrected visual acuity 
results:  

May 31, 2002 VA Examination - 20/40 in the right eye; 20/30 
in the left eye
June 14, 2002 - 20/20 in the right eye; 20/20 in the left eye
November 15, 2002 - 20/70 +2 in the right eye; 20/25 in the 
left eye
November 21, 2002 - 20/40 -2 in the right eye; 20/30 -1 in 
the left eye
December 18, 2002 - 20/40 -2 in the right eye; 20/30 -2 in 
the left eye
January 28, 2003 - 20/50 +2 in the right eye; 20/40 in the 
left eye
February 25, 2003 VA examination - 20/40 in the right eye; 
20/30 in the left eye
May 29, 2003 VA Examination - 20/40 in the right eye; 20/40 
in the left eye
June 5, 2003 - 20/20 in the right eye; 20/40 in the left eye

The veteran's impairment of visual acuity does not warrant a 
disability rating in excess of 10 percent prior to September 
1, 2005.  Specifically, the veteran's impairment of visual 
acuity does not meet the criteria for a 20 percent rating 
under DCs 6061 through 6078.  A 20 percent disability rating 
is warranted when the vision in one eye is 20/70 and the 
vision in the other eye is 20/50; when the vision in one eye 
is 20/100 and the vision in the other eye is 20/50; or when 
the vision in one eye is 20/200 and the vision in the other 
eye is 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078; 38 C.F.R. § 
4.84a, Table V (2006).  

In November 2002, the veteran's visual acuity in the right 
eye was 20/70; however, the visual acuity in the left eye was 
better than the 20/50 required for a 20 percent rating.  In 
addition, prior to September 1, 2005, the veteran never 
demonstrated visual acuity of 20/100, 20/200, or 15/200 in 
any eye.  Thus, the veteran is not entitled to a rating 
higher than 10 percent under the diagnostic codes pertaining 
to impairment of visual acuity, when rated according to the 
usual method, for the period prior to September 1, 2005.

b.	Period from September 1, 2005 and prior to November 
21, 2005

For the period since September 1, 2005 and prior to November 
21, 2005, the veteran's service-connected diabetic 
retinopathy has been evaluated as 30 percent disabling.

Medical records include the following corrected visual acuity 
results:  

September 1, 2005 - 20/60 in the right eye; 20/80 in left eye
September 6, 2005 - 20/60 pinhole in the right eye; 20/70 
pinhole no improvement in the left eye
September 13, 2005 - 20/60 pinhole in the right eye
September 23, 2005 - 20/50 +2 pinhole in the right eye
September 28, 2005 - 20/70 pinhole in the right eye
October 6, 2005 - 20/100 pinhole no improvement in the right 
eye; 20/100 pinhole no improvement in the left eye 
October 13, 2005 - 20/200 with +12 lens in the right eye
October 25, 2005 - 20/200 with +10 lens in the right eye
October 28, 2005 - 20/200 with 10.5 lens in the right eye
November 10, 2005 - 20/200 with +10 lens in the right eye; 
20/100 with no improvement on pinhole in the left eye
November 16, 2005 - 20/400 with +12 lens in the right eye; 
20/100 with correction in the left eye

From September 1, 2005 to September 28, 2005, the veteran's 
impairment of visual acuity does not warrant a disability 
rating in excess of 30 percent.  Specifically, the veteran's 
impairment of visual acuity does not meet the criteria for a 
40 percent rating under DCs 6061 through 6078.  From 
September 1, 2005 to September 28, 2005, neither of the 
veteran's eyes demonstrated visual acuity to 20/200, 15/200, 
10/200, or 5/200.

However, the veteran's impairment of visual acuity from 
October 6, 2005 warrants a 50 percent rating, and from 
November 10, 2005 warrants a 60 percent rating under DCs 6061 
through 6078.  A 50 percent disability rating is warranted 
for corrected visual acuity to 20/100 in both eyes as noted 
on October 6, 2005. 38 C.F.R. 4.84a, DCs 6065, 6069, 6076, 
6078 (2006).  A 60 percent disability rating is warranted for 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100 as noted on November 10 and 16, 2005. 38 
C.F.R. 4.84a, DCs 6065, 6069, 6073, 6076 (2006).

c.	Period since November 21, 2005 and prior to January 
19, 2006

For the period since November 21, 2005 and prior to January 
19, 2006, the veteran's service-connected diabetic 
retinopathy has been evaluated as 50 percent disabling.

Medical records include the following corrected visual acuity 
results:  

November 21, 2005 - count fingers at 3 feet with +10 lens in 
the right eye; pinholed to 20/70 -2 with regular corrected 
lenses in the left eye.
November 28, 2005 - 20/400 with +10 lens in the right eye; 
20/70 pinhole no improvement in the left eye
December 19, 2005 - 20/100 with +13 lens in the right eye; 
20/80 with glasses pinhole in the left eye

The veteran's impairment of visual acuity does not warrant a 
disability rating in excess of 50 percent during that period.  
Specifically, the veteran's impairment of visual acuity does 
not meet the criteria for a 60 percent rating under DCs 6061 
through 6078 during this period.  

The Ratings Schedule provides that loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30m.) and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at 3 feet 
(.91m.), lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

Although conversion from count fingers at 3 feet to the 
Snellen chart would be 20/2666 and as noted above for VA 
purposes as having only light perception, a 50 percent 
disability rating only is warranted as the veteran's visual 
acuity in his left eye is at 20/70.  In addition, as the 
veteran's visual acuity was shown to improve just one week 
later and in December 2005, this further indicates that the 
veteran's visual acuity for that entire period did not 
warrant higher than a 50 percent rating.   

d.	Period since January 19, 2006 and prior to March 
27, 2006

For the period since January 19, 2006 and prior to March 27, 
2006, the veteran's service-connected diabetic retinopathy 
has been evaluated as 30 percent disabling.

Medical records include the following corrected visual acuity 
results:  

January 19, 2006 - with +13 lens 20/100-1 in the right eye; 
20/70 with current spectacles in the left eye
February 27, 2006 - count fingers at 6 feet with +13 lens in 
the right eye; 20/70 -1 pinhole no improvement in the left 
eye

With the fluctuations in the veteran's visual acuity, it is 
not unreasonable to rate the veteran's visual acuity as 50 
percent disabling during that period.  Although the January 
19, 2006 results indicate a 30 percent rating, conversion 
from count fingers at 6 feet to the Snellen chart would be 
20/1333.  However, as the veteran has 20/70 vision in his 
left eye during his period, the highest rating warranted 
would be 50 percent similar to the right eye having only 
light perception.  Thus the veteran's visual acuity for that 
period did not warrant higher than a 50 percent rating.   

e.	Period since March 27, 2006 and prior to August 23, 
2006

For the period since March 27, 2006 and prior to August 23, 
2006, the veteran's service-connected diabetic retinopathy 
has been evaluated as 50 percent disabling.

Medical records include the following corrected visual acuity 
results:  

March 27, 2006 - count fingers at 2 feet in the right eye; 
20/100+ pinhole with no improvement in the left eye

The Board finds that the veteran's visual acuity warrants a 
60 percent rating during that period.  Conversion from count 
fingers at 2 feet to the Snellen chart would be 20/4000 and 
as noted above for VA purposes as having only light 
perception, a 60 percent disability rating only is warranted 
as the veteran's visual acuity in his left eye is at 20/100.  
Thus the veteran's visual acuity for that period does not 
warrant higher than a 60 percent rating.   
  


f.	Period since August 23, 2006

For the period since August 23, 2006, the veteran's service-
connected diabetic retinopathy has been evaluated as 30 
percent disabling.

Medical records include the following corrected visual acuity 
results:  

August 23, 2006 VA examination - bare hand motion could not 
be improved with refraction in the right eye; 20/60 in the 
left eye

The Board finds that the veteran's visual acuity since August 
23, 2006 warrants a 50 percent rating.  Because the veteran's 
right eye could only see bare hand motion, as the veteran has 
20/60 vision in his left eye during his period, the highest 
rating warranted would be 50 percent with right eye having 
only light perception.  Thus the veteran's visual acuity 
since August 23, 2006 does not warrant higher than a 50 
percent rating.   

The Board must also consider whether the veteran would be 
entitled to a higher rating if his bilateral eye disability 
were rated based on impairment of field loss.  To summarize, 
the Board has found that (1) prior to September 1, 2005 the 
veteran is entitled to a 10 percent disability rating, (2) 
since September 1, 2005 and prior to October 6, 2005, the 
veteran is entitled to a 30 percent disability rating, (3) 
since October 6, 2005 and prior to November 10, 2005, the 
veteran is entitled to a 50 percent disability rating, (4) 
since November 10, 2005 and prior to November 21, 2005, the 
veteran is entitled to a 60 percent disability rating, (5) 
since November 21, 2005, the veteran is entitled to a 50 
percent disability rating for the veteran's service connected 
bilateral eye disability.  

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians. The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in 38 C.F.R. § 4.76a, Table 
III (2006). The degrees lost are then added together to 
determine total degrees lost. This is subtracted from 500. 
The difference represents the total remaining degrees of 
visual field. The difference divided by eight represents the 
average contraction for rating purposes. 38 C.F.R. § 4.76a 
(2006).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The normal total 
is 500 degrees.

At the VA examination in May 2002, the examiner noted that 
confrontation visual fields were within normal limits.  At 
the VA examination in May 2003, the examiner noted that 
confrontation visual fields was full to finger confrontation.  
At the August 2006 VA examination, the examiner noted that 
the veteran could not see to do confrontational visual fields 
with the right eye, but they were full with the left eye.  In 
a September 2006 addendum, the VA examiner noted that the 
veteran was legally blind in the right eye, that the visual 
loss was severe and permanent, and that because of the right 
eye blindness, he had lost depth perception and a significant 
amount of visual field which would impact his ability to 
perform tasks that require stereo vision and/or a broad 
visual field (i.e., driving).

As no impairment of the veteran's field of vision for the 
left eye is shown by the evidence, an increased evaluation is 
not warranted under 38 C.F.R. § 4.76 as the highest 
evaluation for a unilateral field of vision impairment is 30 
percent and this is not shown until after the May 2003 VA 
examination.  

The Board notes that there is no evidence of record that the 
veteran's bilateral eye disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  Although in a 
September 2006 addendum, the VA examiner noted that In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
bilateral eye disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Prior to September 1, 2005 an evaluation in excess of 10 
percent for the veteran's service-connected bilateral eye 
disability is denied.

Since September 1, 2005 and prior to October 6, 2005, an 
evaluation in excess of 30 percent for the veteran's service-
connected bilateral eye disability is denied.

Since October 6, 2005 and prior to November 10, 2005, an 
evaluation of 50 percent for the veteran's service-connected 
bilateral eye disability is granted subject to the law and 
regulations governing the payment of monetary benefits.

Since November 10, 2005 and prior to November 21, 2005, an 
evaluation of 60 percent rating for service-connected 
bilateral eye disability is granted subject to the law and 
regulations governing the payment of monetary benefits.

Since November 21, 2005 and prior to January 19, 2006, an 
evaluation in excess of 50 percent for the veteran's service-
connected bilateral eye disability is denied.  

Since January 19, 2006 and prior to March 27, 2006, an 
evaluation of 50 percent for the veteran's service-connected 
bilateral eye disability is granted subject to the law and 
regulations governing the payment of monetary benefits.

Since March 27, 2006 and prior to August 23, 2006, an 
evaluation of 60 percent for the veteran's service-connected 
bilateral eye disability is granted subject to the law and 
regulations governing the payment of monetary benefits.  

Since August 23, 2006, an evaluation of 50 percent for the 
veteran's service-connected bilateral eye disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


